Citation Nr: 1134341	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of colonoscopy with polyp removal.

2.  Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a right hand disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a pulmonary disorder, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

16.  Entitlement to service connection for a throat disorder.

17.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

18.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, and from September 1990 to June 1991.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

With respect to the Veteran's psychiatric claims, the Board is cognizant of the holding of Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) in which the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, however, the PTSD claim has been treated as separate and distinct from the issue of whether new and material evidence has been received to reopen a claim of service connection for schizophrenia.  Moreover, the record reflects this action was due to the direction of the Board from a September 2006 decision.  Specifically, that decision denied service connection for schizophrenia, but referred the issue of service connection for PTSD to the RO for appropriate action.  Accordingly, the Board will treat the matter as two separate issues for purposes of adjudicating this claim.

For the reasons addressed in the REMAND portion of the decision below, the Veteran's PTSD and new and material evidence claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the aforementioned September 2006 decision also remanded a claim of service connection for a skin disorder for further development.  However, service connection was established for this disability by an October 2007 rating decision, and nothing indicates the Veteran disagreed with the initial rating or effective date thereof.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  At his February 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of his appeal on the issue of service connection for residuals of colonoscopy with polyp removal was desired in this case.

2.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

3.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The competent medical evidence of record contains no objective evidence perceptible to an examining physician of functional impairment/disability of the shoulders, hands, ankles, knees, back, or respiratory system.

5.  The competent medical evidence does not reflect the Veteran currently has irritable bowel syndrome, chronic fatigue syndrome, and/or fibromyalgia.

6.  The Veteran's left elbow and throat disorder have been attributed to a known clinical diagnosis.

7.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current left elbow and throat disorders were incurred in or otherwise the result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for residuals of colonoscopy with polyp removal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  Service connection is not warranted for a right shoulder disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

3.  Service connection is not warranted for a left shoulder disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

4.  Service connection is not warranted for a right hand disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

5.  Service connection is not warranted for a left hand disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

6.  Service connection is not warranted for a right knee disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

7.  Service connection is not warranted for a left knee disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

8.  Service connection is not warranted for a right ankle disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

9.  Service connection is not warranted for a left ankle disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

10.  Service connection is not warranted for a left elbow disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

11.  Service connection is not warranted for a back disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

12.  Service connection is not warranted for irritable bowel syndrome, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

13.  Service connection is not warranted for a pulmonary disorder, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

14.  Service connection is not warranted for chronic fatigue syndrome, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

15.  Service connection is not warranted for fibromyalgia, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).

16.  Service connection is not warranted for a throat disorder.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, at his February 2011 hearing, withdrew his appeal as to the issue of service connection for residuals of colonoscopy with polyp removal.  Hence, there remain no allegations  of errors of fact or law for appellate consideration regarding this claim.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As noted in the Introduction, the Veteran's PTSD and new and material evidence claims are being remanded for further development.  In addition, he has withdrawn his appeal regarding the connection for residuals of colonoscopy with polyp removal.  Therefore, the adjudication that follows does not pertain to these issues.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication regarding the April 2008 rating decision via August 2007 and February 2008 letters, and regarding the February 2010 rating decision via letters dated in June and September 2009.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include records from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the February 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  

With respect to the aforementioned February 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2011 Board hearing.  

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in April 2008 and January 2010.  As detailed below, the April 2008 VA examination, as well as the other evidence of record, does not reflect the Veteran has the claimed disabilities other than the claimed left elbow and throat disorders.  The January 2010 VA examination included an opinion that addressed the etiology of this throat disorder.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of either examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran's appeal is primarily based upon undiagnosed illnesses incurred during service in the Persian Gulf War.  The record confirms he did have service in the Southwest Asia theater of operations during the Persian Gulf War as part of his September 1990 to June 1991 period of active duty.

Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2006, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

VA has extended the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established. The period was extended from December 31, 2006, to December 31, 2011.  See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as codified at 38 C.F.R. § 3.317(a)(1)(i) (2009)).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The Board notes that the Veteran has complained of pain in his shoulders, hands, ankles, knees, and back.  He has also complained of pulmonary/respiratory problems.  However, a review of the competent medical evidence does not reflect he has received any clinical diagnoses for these complaints.  There are clinical diagnoses for his claimed left elbow and throat disorders.  As such, the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application with respect to the left elbow and throat claims.

Regarding the claims of service connection for disabilities of the shoulders, hands, ankles, knees, back, and respiratory system, the Board notes that the competent medical evidence of record contains no objective evidence perceptible to an examining physician of such functional impairment/disability.  For example, the April 2008 VA medical examination was conducted for the specific purpose of evaluating the Veteran's complaints regarding these claimed disabilities.  Following evaluation of the Veteran, the examiner found he had an anatomically normal right shoulder, wrists, knees, ankles, and hands.  In addition, pulmonary function studies conducted in conjunction with this examination revealed no abnormalities.  The examiner also stated that there was no evidence for respiratory disorder.  

A thorough review of the treatment records on file contain similar results; i.e., no objective evidence perceptible to the examining clinician of the claimed disabilities.

In view of the foregoing, the Board finds that the Veteran has no "signs" of the claimed disabilities for the requisite 6 month period in the evidence of record.  As such, service connection is not warranted pursuant to the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board acknowledges that the Veteran's claimed irritable bowel syndrome, chronic fatigue syndrome, and fibromyalgia, are recognized by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as unexplained chronic multisymptom illnesses which are entitled to a presumptive grant of service connection.  However, the competent medical evidence does not reflect the Veteran has these disabilities either.  For example, the April 2008 VA examiner, following evaluation of the Veteran and review of his VA claims folder, concluded that a diagnosis of chronic fatigue syndrome and fibromyalgia was not established.  In pertinent part, the examiner detailed how the Veteran did not satisfy all ten (10) of the criteria associated with a diagnosis of chronic fatigue syndrome.  The examiner also found that there was no evidence of irritable bowel syndrome.  A thorough review of the treatment records on file does not otherwise show a diagnosis(es) of these claimed disabilities.  Consequently, service connection is not warranted pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as detailed above, there is no competent medical evidence of chronic disabilities manifested by functional impairment of the shoulders, hands, ankles, knees, back, and/or the respiratory system to include on evaluations conducted in light of the Veteran's complaints thereof.  In other words, there are no current disabilities manifested by such complaints which would warrant consideration of service connection.  Although the Veteran is competent, as a lay person, to describe complaints of pain of various joints, the Court has held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, in this case the Veteran has never been diagnosed with the claimed disabilities at any time during the pendency of this case, and was specifically evaluated for the complaints he maintains are indicative of such at the April 2008 VA medical examination.  Therefore, the holding of McClain is not applicable to the instant case.

Turning to the left elbow claim, the Board notes that the April 2008 VA examination diagnosed a large spur of the left olecranon.  Similarly, the January 2010 VA medical examination concluded that the Veteran's throat complaints were due to allergic rhinitis and post-nasal drip.  There was no objective evidence of the claimed dry throat condition.  Nevertheless, for the purpose of adjudicating these claims, this evidence is sufficient to conclude these claimed conditions have been attributed to known clinical diagnoses.

The Board notes, however, that the Veteran's service treatment records contain no entries indicative of left elbow problems during military service.  He was treated for complaints of sore throat and coughing in January 1978 which was assessed as post-nasal drip.  However, no chronic throat condition was diagnosed at that time, nor is there any indication of any treatment for throat problems in the subsequent service treatment records.  Moreover, no such disabilities were diagnosed on service examinations to include March 1979, January 1984, April 1988, March 1991, or March 1996.  He also did not indicate any such impairment on Reports of Medical History completed concurrent to these examinations.  Further, the first indication of these disabilities in the post-service medical records were years after his separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In addition, no competent medical opinion is of record which relates either the current left elbow or throat disability to military service.  Moreover, the Board concludes that no opinion is warranted with respect to the left elbow claim.  Simply put, there is no relevant complaint or clinical finding for a clinician to link the current disability to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

The Board notes that the January 2010 VA medical examination did address whether the Veteran's current throat complaints were etiologically related to the in-service complaints.  Following evaluation of the Veteran and review of his VA claims folder, the examiner opined that it was less likely as not that the claimed condition was the same as or was a result of the condition shown during active duty.  In support of this opinion, the examiner noted, in part, that it was many years status-post active duty, and that there was a lack of evidence of chronic throat condition dating back to service.

As detailed above, the Board has already determined that the January 2010 VA examination was based upon an adequate foundation, and that this examination is adequate for resolution of the appeal.  Therefore, the Board finds that the preponderance of the competent medical evidence is against his having a current throat disorder that was incurred in or otherwise the result of his military service.

No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's current service connection claims, to include as due to undiagnosed illness(es).  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.
ORDER

The appeal regarding the issue of service connection for residuals of colonoscopy with polyp removal is dismissed.

Entitlement to service connection for a right shoulder disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right hand disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left hand disorder, to include as due to an undiagnosed illness, is denied. 

Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right ankle disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left ankle disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a left elbow disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a pulmonary disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a throat disorder is denied.


REMAND

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

In this case, the Board notes that the competent medical evidence of record contains multiple references to treatment for an acquired psychiatric disorder.  However, the Veteran's disorder has primarily been attributed to schizophrenia as opposed to PTSD.  Nevertheless, the Board cannot ignore the fact that the Veteran has contended his psychiatric disorder is PTSD, and that it is due to stressor(s) he experienced while on active duty.  

The Board further notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. 
§ 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed in the October 2008 Statement of the Case (SOC) on this issue.  Therefore, the Board is concerned that the Veteran has not had an adequate opportunity to present evidence and argument supporting his claim in light of the revised regulatory provisions.  As such, a remand is also required to correct this deficiency.

Inasmuch as a remand is already required in this case, the Board finds that any outstanding treatment records regarding the Veteran's psychiatric problems should be obtained while on remand.  He should also be provided with another opportunity to provide additional information with respect to his purported stressor(s).

If the information provided by the Veteran in regard to his purported stressor(s) is such as to reflect "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions, then a VA medical examination should be conducted in accord with these provisions.

Since an examination may be necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes that development of the PTSD claim may affect resolution of the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than PTSD.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the new and material evidence claim until after the development deemed necessary for the PTSD claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the revised regulatory criteria for establishing service connection for PTSD in light of the July 13, 2010, amendment to 38 C.F.R. § 3.304(f).  In addition, the notification should request that the Veteran provide any additional information he desires regarding his purported in-service stressor(s) in light of this revised criteria, to include specific dates and places where these events occurred.  A reasonable opportunity to respond to this request should be provided.  

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since January 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  If the information provided by the Veteran regarding his purported stressor(s) is sufficient to constitute "fear of hostile or terrorist activity" as defined by the revised regulatory provisions of 38 C.F.R. § 3.304(f), then he should be afforded an examination to evaluate the current nature and etiology of his acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The VA examiner should be made aware of the revised provisions of 38 C.F.R. § 3.304 (f) (effective July 13, 2010), regarding the requirements for when a veteran's stressor is related to the veteran's fear of hostile military or terrorist activity, and what constitutes such activity.

In light of above change in the law, the VA examiner should render an opinion as to whether the Veteran currently has any psychiatric disability, including PTSD.  The VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, including PTSD, is related to the Veteran's service or any incident in service.  Furthermore, if the Veteran is diagnosed with PTSD, the VA examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that PTSD is related to any verified stressor or to any incident in service per 38 C.F.R. § 3.304 (f).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines they cannot provide an opinion without resorting to speculation.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, if an examination is deemed warranted in this case, then the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review. The AMC/RO's decision should reflect consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f) regarding service connection for PTSD based upon fear of hostile military or terrorist activity.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the RO last adjudicated these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


